DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 2/5/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 66 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/22.
Claims 1-2, 8, 10-15, 17-18, 21-23, 30, 35-36, 41-43, 67-70 were elected for examination.

Information Disclosure Statement
The information disclosure statement filed 3/12/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the marked through information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensory device in claim 14 and sensor devices in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17-18, 30, 35-36, 67, 69-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites the limitation "the drive shaft" in line 1-2 and Claim 18 recites the same in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 30 recites the limitation "said cavity" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "closed compartment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation “the air gap" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites the limitation "the stirrer shaft" in line 1 and Claim 68 also recites the same in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claims 69-70 recite the limitation “sterile tank bioreactor vessel of Claim" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8, 14-15, 17-18, 30, 35-36, 41-42, 67-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUDWIG (US2011/0013474) in view of KLOSS (US 2010/0178685) and further in view of DAMREN (US 2017/0362555). 
With respect to claim 1, 17, 30, LUDWIG discloses a single use mixing vessel with flexible vessel (disposable stir tank bioreactor vessel) comprising a top flange 12 formed of a rigid plate (head plate) that can be connected to the flexible vessel (removable) (0053, 0072) with openings for liquids and gas to enter/exit (005-0051) and an opening with a drive coupling for one end of the impeller shaft disposed vertically (0049, Fig 1, 13); a drain port (drainage tube) in the bottom flange of the vessel (0049, Fig 1); a rigid or semi-rigid tank support (rim) surrounding the vessel and having openings for sampling lines (0081, Fig 13); the vessel being made sterile (made of material that is compatible with microorganisms) (0017). 
LUDWIG does not explicitly disclose sparging gases from inside the shaft to outside. However, KLOSS discloses a device for aeration for cell cultivation comprising a bioreactor with a stirring shaft (impeller shaft) vertically disposed, the shaft being hollow and connected at one end to gas feed lines and along it to aeration elements (frits) for sparging gases from inside the shaft to outside the shaft (Fig 1, 0015-19). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the bioreactor impeller of LUDWIG to include the impeller for sparging of gases from inside the shaft to outside as taught by KLOSS because it provides a simple and inexpensive method of aerating a closed cell cultivation chamber by solving all the sealing problems relating to a rotating stirring shaft (0027). 
LUDWIG discloses the sparger openings are near the other end of the impeller shaft, but does not explicitly disclose a frit at the other end and two sealing rings surrounding the impeller shaft separated to provide a conduit through and across the shaft wall connectable to a gas source. However, DAMREN discloses a shaft mounted fluid transfer assembly for a disposable bioreactor comprising an impeller assembly which incorporates a fluid transfer assembly having a frit mounted on the bottom end (frit at other end) of an impeller shaft in which the fluid added can be liquid or gaseous (frit for sparging gases to outside the shaft) (0008, 0029, 0047), a first and second locking ring (double mechanical seal/two sealing rings) that are separated such that an opening between the rings provides space for a housing with elongate passageway (conduit) that is connected to a fluid (gas) source (0039-40, Fig 18). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the sparger of modified LUDWIG to be at the other end of the shaft as taught by DAMREN because sparge gas needs to be applied in close proximity to the lowest impeller, preferably directly under the lowest Rushton impeller (0002), and to modify the impeller shaft of modified LUDWIG to include the locking ring arrangement of DAMREN because providing the fluid transfer rotatably mounted on the impeller shaft allows independent rotation of the impeller shaft and also allows impeller blades mounted to rotate with the shaft such that the vigorous mixing of the solution by the impeller tends to draw up the oxygen through the cell suspension in order to supply oxygen at a rapid rate to the cells (0034).
LUDWIG discloses the vessel may be formed in any suitable geometry, size or shape (0019) but does not explicitly disclose the working volume is 100 mL or less. It would have been an obvious matter of design choice to have the working volume be 100mL or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Additionally, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04. It is noted that claim limitations recited as “optionally” are not considered required by the invention. 
With respect to claim 2, LUDWIG discloses the vessel incorporates one or more sensors across the flexible container (0050) but does not explicitly disclose they are patch sensors. However, it would have been  obvious to one of ordinary skill in the art to substitute the sensors of LUDWIG with patch sensors because it would require mere simple substitution of one known element for another for the same intended purpose and would obtain predictable results (see MPEP 2143 and 2144.07). 
With respect to claim 8, LUDWIG discloses the vessel comprises an inner flexible container (inner rim wall) that is an extension of the bottom flange (vessel bottom) and an outer rigid tank (outer rim wall) with a space between them (rim space) (Fig 1, 13, 0080-81). 
With respect to claim 14-15, sensory device is interpreted under 35 USC 112f above to be a patch sensor (Spec. page 8) and functional equivalents. LUDWIG discloses the space between the inner and outer vessel (rim compartments) comprises a sensor (functionally equivalent to patch sensor) inside the vessel (Fig 13, 0081). 
With respect to claim 18, LUDWIG discloses the impeller shaft comprises one or more impellers along the length (Fig 1). 
With respect to claim 35-36, LUDWIG discloses the rim space compartment is capable of communicating with the vessel contents through a sensor (conductive bridge) that is in the tank wall and spans the tank wall (Fig 1, 13, 0050, 0081).  
With respect to claim 41-42, LUDWIG discloses the any inlets and outlets, including those for sampling located in the outer vessel (rim) are equipped with aseptic connectors (0021) but does not explicitly disclose they are luer locks. However, it would have been  obvious to one of ordinary skill in the art to substitute the connectors of LUDWIG with luer locks because it would require mere simple substitution of one known element for another for the same intended purpose and would obtain predictable results (see MPEP 2143 and 2144.07). 
With respect to claim 67, LUDWIG discloses the claimed tank but does not explicitly disclose the absence of inserts protruding into the vessel other than the stirrer and impeller. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to remove any extraneous components in order to simplify and lower the expense of manufacturing the device since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04. 
With respect to claim 69-70, LUDWIG discloses the vessel is ready-for-use and possibly sterilized with all preinstalled inner components (complete and ready for immediate use, comprises all parts needed for culturing cells) (0022).

Claim(s) 10-13, 21-23, 43, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUDWIG (US2011/0013474) in view of KLOSS (US 2010/0178685) in view of DAMREN (US 2017/0362555) as applied to the above claims and further in view of GALLIHER (US 2015/0368602).
With respect to claim 10, GALLIHER discloses the system is portable (0112, 0008) but does not explicitly disclose the size of the footprint. However, it would have been an obvious matter of design choice to have the footprint of a portable system within the claimed ranges, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Additionally, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04
With respect to claim 11, LUDWIG discloses the vessel as recited above in claim 1 and that provision is made for online monitoring of the process in the vessel (0021) but does not explicitly disclose a controller. However, GALLIHER discloses a bioreactor system comprising a vessel in the form of a disposable bag supported by a reusable support structure (0029-31) with an impeller (0043), spargers, and control system (controller) (0078). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bioreactor of LUDWIG to include the control system of GALLIHER because advantageously, such a portable control system can be programmed with set instructions, if desired, transported (optionally with the vessel), and hooked up to a vessel, ready to perform a fluid manipulation in a shorter amount of time than conventional fluid manipulation control systems (e.g., less than 1 week, 3 days, 1 day, 12 hours, 6 hours, 3 hours, or even less than 1 hour) (0114). Additionally it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a controller for automation, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. MPEP 2144.04. 
With respect to claim 12, GALLIHER discloses the control system can be a computer (controller board) (0108) that controls temperature, pH and dissolved oxygen (0103). 
With respect to claim 13, GALLIHER discloses the control system comprises a water jacket, Peltier heater or heating blanket (vessel receptacle upon which bioreactor can be place, part of a heating/cooling block) (0105), one or more peristaltic pumps (peristaltic has motor with rotatable shaft, pump base, pump head and base with groove, head with rollers to engaging tubing) (0078, 0086) but does not explicitly disclose the pump manifold location or motor shaft axis. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the pump and motor shaft as claimed, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04.
With respect to claim 21, GALLIHER discloses the system is portable and contains all the necessary components to be portable (i.e. battery) (0052, 0058, 0060, 0112).
With respect to claim 22, GALLIHER discloses the controller has a computer for display (0108) that shows and image consisting of words, numbers and graphs (Fig 8-11). 
With respect to claim 23, GALLIHER discloses the system is connected to one or more other systems with each vessel connected via a drain tube to another vessel (Fig 2, 0054).
With respect to claim 43, GAILLHER discloses the system comprises a manifold of one or more pumps and fluid lines (0047, 0078). 
With respect to claim 68, LUDWIG discloses the claimed tank but does not explicitly disclose the absence of inserts protruding into the vessel other than the stirrer and impeller. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to remove any extraneous components in order to simplify and lower the expense of manufacturing the device since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the attached 892 are related to the instant invention because they teach bioreactors with similarities in head plate, impeller, and sparger configurations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799